Citation Nr: 0841167	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for post 
operative left knee lateral meniscus tear, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to March 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The RO's June 2005 rating decision assigned a temporary total 
disability rating, effective from January 5, 2005 to February 
28, 2005, based on surgical treatment necessitating 
convalescence.  Thereafter, beginning March 1, 2008, the RO's 
decision confirmed and continued the 20 percent disability 
rating assigned to the veteran's service-connected post 
operative left knee lateral meniscus tear.  The veteran 
subsequently appealed seeking an increased disability rating 
for this condition.

In July 2006, the RO issued a rating decision which granted a 
second temporary total disability rating, from January 30, 
2006 to April 30, 2006, based on surgical treatment 
necessitating convalescence.  The RO's decision also 
confirmed and continued the 20 percent disability rating 
assigned to the veteran's post operative left knee lateral 
meniscus tear, effective May 1, 2006.


FINDINGS OF FACT

1.  The veteran's post operative left knee lateral meniscus 
tear is manifested by moderate instability of the anterior 
and posterior cruciate ligaments, abnormal medial and lateral 
meniscus tests with a moderate degree of severity, crepitus, 
mild swelling, no genu recurvation, no locking pain, range of 
motion from 0 degrees extension to 120 degrees of flexion, 
with complaints of pain beginning at 120 degrees flexion, and 
complaints of pain, stiffness, weakness and instability.

2.  X-ray examination of the left knee revealed post-
operative anterior cruciate ligament repair, with moderate to 
severe degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for post operative left knee lateral meniscus tear, 
with instability, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).

2.  The criteria for a separate 10 percent evaluation, but no 
higher, for degenerative changes of the left knee are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letters to the veteran, dated in January 2005 and July 
2008, satisfied the duty to notify provisions relating to the 
veteran's claim for an increased rating for his service-
connected left knee disorder.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against the grant of an 
increased disability rating in this matter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In addition, prior to the final re-adjudication of the issue 
on appeal, the veteran was notified, via the RO's January 
2005 letter, which he must submit, or request that VA obtain, 
evidence of the worsening of his disability.  Further, the 
RO's July 2008 letter notified the veteran that the 
assignment of a disability rating included consideration of 
the impact of the condition and symptoms on his employment.  
Finally, the March 2006 statement of the case and the RO's 
July 2008 letter informed him of the specific requirements to 
obtain a higher rating under the applicable diagnostic codes, 
and the RO's letters herein provided notice of the different 
types of evidence available to demonstrate the above.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Prickett, 20 
Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the March 2006 statement 
of the case.  Accordingly, the veteran can be expected to 
understand what was needed to support his claim.  

Moreover, the veteran's statements submitted in support of 
his claim demonstrate his having actual knowledge in 
understanding that his condition needs to be worse to support 
his claim.  In addition, the Board notes that the severity of 
the veteran's condition, including its effect on his 
employment, has been adequately addressed in his multiple VA 
examinations during the course of this appeal.  Based on the 
above, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

The Board notes that the veteran submitted additional medical 
evidence in support of his claim in November 2008.  A waiver 
of RO consideration of the newly submitted evidence was 
received from the veteran's representative that same month.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected left knee disorder.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the veteran served on active duty in the Army 
from February 1990 to March 1998.  

The RO's January 1999 rating decision granted service 
connection for post-operative left knee lateral meniscus tear 
and assigned a 10 percent initial disability rating, 
effective from March 1998.  A subsequent RO rating decision, 
dated in December 2000, granted an increased disability 
rating of 20 percent for this condition, effective from 
December 1999.

In January 2005, the veteran filed his present claim seeking 
an increased disability rating in excess of 20 percent for 
his service-connected post-operative left knee lateral 
meniscus tear.  The RO has granted temporary total disability 
ratings of 100 percent based on surgical treatment 
necessitating convalescence for the veteran's left knee 
disorder from January 5, 2005 to February 28, 2005, and later 
from January 30, 2006 to April 30, 2006.  It has otherwise 
confirmed and continued the 20 percent disability rating 
assigned to the veteran's post operative left knee lateral 
meniscus tear, and the veteran has appealed herein seeking an 
increased disability rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

An magnetic resonance imaging scan (MRI) of the left knee 
performed in November 2004, revealed an impression of 
findings consistent with osteoarthritis; status post anterior 
cruciate ligament reconstruction, with intact anterior 
ligament graft; focal tear or fraying along the free edge of 
the body of the medial meniscus; and presumed stress reaction 
within the subchondral bone adjacent to the medial joint 
compartment.


An operative report dated in January 2005, noted that the 
veteran underwent an arthroscopic examination of the left 
knee and an open osteochrondral autograft graft transfer 
system, with three eight-millimeter grafts.  The report 
listed a post operative diagnosis of osteochondral lesion, 
left knee, medial femoral condyle.  

A statement from the veteran dated in January 2005, noted 
that he was unable to stand for an extended amount of time, 
that he could not walk for more than five minutes, and that 
he had constant pain in the left knee. 

A private treatment report dated in February 2005, noted that 
the veteran reported no specific problems.  Physical 
examination revealed that his left knee wound was healing 
well, with no signs of infection, and that he exhibited full 
extension and flexion to approximately 120 degrees.  

In February 2005, a VA examination for joint was conducted.  
The report of this examination noted that the veteran was 
employed as a phone technician.  The veteran reported sharp 
pain on a daily basis in his left knee.  He rated this pain 
as 6 out of 10.  He further indicated that the pain was 
consistent, and that he did not have any flare-ups.  The 
report noted that he was in his second week at work following 
his left knee surgery, and that he had not missed any time 
since the surgery.  He indicated that his ability to walk was 
limited to about three minutes, and that he was still not 
able to climb ladders, squat, or kneel.  Physical examination 
revealed that the veteran walked somewhat slowly, without a 
limp.  There was a fresh incision on the left knee measuring 
four centimeters, both medially and laterally.  There was no 
significant tenderness to palpation over the scars, and no 
tenderness to palpation over the medial meniscus.  There was 
mild effusion but no crepitus or instability on examination.  
Range of motion testing of the left knee revealed extension 
to 0 degrees and flexion to 100 degrees.  Repetitive range of 
motion testing increased the veteran's pain without 
decreasing the range of motion, and there was evidence of 
fatigue, weakness, and lack of endurance following repetitive 
use.  The report concluded with a diagnosis of status post 
arthroscopy, times two, and anterior cruciate ligament (ACL) 
reconstruction surgery for lateral meniscus tear.  

A treatment report, dated in April 2005, noted that the 
veteran's left knee continued to improve.  Physical 
examination revealed no effusion but tenderness, laterally, 
over the fibular head and lateral collateral ligament.

A treatment report, dated August 11, 2005, noted that the 
veteran was seeking treatment after having had a new injury 
at work.  He indicated that he was going down an incline when 
his left knee had suddenly snapped.  The report indicated 
that he had been doing fine until this injury, and that he 
denied any current locking or catching.  Physical examination 
of the left knee revealed moderate effusion and diffuse 
tenderness.  Range of motion testing of the left knee 
revealed that the veteran was not able to fully extend the 
knee and flexion was to 100 degrees.  The report noted stable 
collateral ligaments to varus and valgus stressing, and 
negative Lachman's and posterior drawer testing.  The report 
concluded with an impression of left knee effusion with new 
onset work injury/knee strain.  The physician further noted 
that the left knee was aspirated, and that nothing too 
serious was suspected.

A physician's note dated August 11, 2005, noted that the 
veteran should be off work for an undetermined time, and that 
his condition would be reassessed on August 15, 2005.

A follow up treatment report dated August 15, 2005, found 
that the veteran's left knee exhibited much less effusion, 
but that there was tenderness, anteromedially.  A subsequent 
treatment report dated in August 22, 2005, noted that the 
veteran's left knee effusion had resolved, and that he was to 
be released back to work the following day.  An MRI of the 
left knee conducted in October 2005 concluded with an 
impression of prior anterior cruciate ligament repair, which 
was wavy and might be partially torn; horizontal cleavage 
tear of posterior horn of the medial meniscus; a possible 
displaced FLAP fragment in the medial joint recess; one by 
two centimeter cylinder-shaped bony focus in the medial 
femoral condyle, which appeared to be an old osteochondral 
bone plug repair, which was intact and fused, with a thin 
overlying cartilage; and moderate three compartment 
degenerative joint disease and chondromalacia.  

A treatment report dated in October 2005, noted that the 
veteran's left knee continued to exhibit effusion and 
tenderness along the medial joint line and anterolaterally.  
The report concluded with an impression of left knee torn 
medial meniscus, status post previous osteochondral graft of 
transfer procedure.

A statement from the veteran dated in November 2005, 
indicated that his left knee condition has worsened.  He 
reported complaints of pain and swelling due to fluid in the 
left knee.  He also indicated that he had to take time off 
from his employment in August 2005 due to his knee.  

A treatment report dated in November 2005, noted the 
veteran's complaints of occasional sharp left knee pain when 
he turned or twisted it.  Physical examination revealed 
tenderness along the mid-medial joint line, along with small 
effusion.  The veteran did not walk with a limp.  The report 
concluded with an impression of left knee torn medial 
meniscus, status post previous osteochondral graft transfer 
procedure.  The physician recommended arthroscopy to 
investigate the medial meniscus, which was likely torn. 

A treatment report dated in February 2006, noted that the 
veteran was returning following his left knee scope, where 
his knee was found to have degenerative changes and chondral 
lesions.  He reported no specific problems.  Physical 
examination of the left knee revealed moderate effusion and 
healed arthroscopy incisions.  The veteran's left knee was 
aspirated.

A physician's noted dated April 14, 2006, indicated that the 
veteran could return to work on light duty on April 17, 2006.  

A treatment report, dated in August 2006, noted the veteran's 
complaints of swelling in the left knee, usually brought on 
by activity.  Physical examination revealed a small effusion 
present and tenderness along the medial and, to a lesser 
extent, the lateral joint line.  The report concluded with an 
impression of status post left knee arthroscopy with symptoms 
improving slowly.

A treatment report dated in February 2007, noted findings of 
tenderness in the medial joint line and slight varus 
alignment.  X-ray examination of the left knee revealed bone-
against-bone in the medial compartment on the weightbearing 
view.

Statements from the veteran dated in August and September 
2007, noted that his left knee disorder has continued to 
worsen.  He indicated that this condition was now affecting 
his job due to the nature of his employment.  He reported 
that he was now wearing an unloader brace, and that the only 
treatment option remaining for his left knee was a total knee 
replacement.  

A treatment report, dated in February 2008, noted that the 
veteran's left knee pain had not changed.  He also reported 
that it swells up quite a bit on some days.  Physical 
examination of the left knee revealed it to be mildly swollen 
with a small effusion.  The report concluded with an 
impression of left knee medial compartment osteoarthritis, 
status post surgery.  Treatment reports, dated in March 2008 
and June 2008, noted findings of diffuse tenderness over the 
medial joint line with mild effusion present.  These reports 
also noted that the veteran's left knee was aspirated during 
each visit.  The June 2008 treatment report noted that the 
veteran continues to work at his usual job.

In August 2008, a QTC examination of the joints was 
conducted.  The report noted the history of the veteran's 
left knee disorder.  Physical examination revealed the 
veteran's gait to be abnormal, that he limped to the left 
side, and did not require the use of any assistive device for 
ambulation.  His leg lengths were both noted as 102 
centimeters long, and examination of his feet revealed no 
signs of abnormal weight bearing, breakdown, callosities, or 
any unusual shoe wear pattern.  Physical examination of the 
left knee revealed crepitus, with no genu recurvatum and 
locking pain.  Range of motion testing of the left knee 
revealed extension to 0 degrees and flexion to 120 degrees.  
The report noted that pain occurred in the left knee 
beginning at 120 degrees of flexion.  His left knee function 
was limited by pain, fatigue, weakness, and lack of endurance 
after repetitive use, and his pain had a major functional 
impact.  The anterior and posterior cruciate ligament 
stability tests on the left knee were abnormal, with moderate 
instability.  The medial and lateral meniscus tests of the 
left knee were abnormal with moderate degree of severity.  
The medial and lateral collateral ligaments stability tests 
of the left knee were within normal limits.  

X-ray examination of the left knee revealed post operative 
anterior cruciate ligament repair, with moderate to severe 
degenerative changes.  The report concluded with a diagnosis 
of post operative left knee lateral meniscus tear.  The 
physician further noted the effect of this disorder on the 
veteran's usual occupation was limited standing and walking. 

As for his surgical scars, the report of the August 2008 QTC 
examination noted that there was a level scar present at the 
anterior left knee measuring about 4 centimeters by .5 
centimeters; a level scar present at the lateral left knee 
measuring about 4 centimeters by .5 centimeters; two level 
scars located on the anterior left knee measuring 2 
centimeters by .4 centimeters; and three level arthroscopic 
scars on the anterior left knee, measuring about 1 centimeter 
by .4 centimeters.  None of these scars were manifested by 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.

A.  Analysis

The veteran's service-connected post operative left knee 
lateral meniscus tear is currently assigned a 20 percent 
disability rating under the provisions of Diagnostic Code 
5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Pursuant to 
Diagnostic Code 5258, a dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint, warrants a 20 percent rating.  Id.  This is the 
highest rating possible under Diagnostic Code 5258.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under the 
circumstances of this case, the Board concludes that the 
veteran's post operative medial meniscus tear is most 
analogous to an impairment of the knee consisting of moderate 
lateral instability.  In making this determination, the Board 
notes that the evidence of record documents an injury to the 
veteran as a result of his left knee snapping and giving way 
in August 2005.  Moreover, the August 2008 QTC examination 
noted that his anterior cruciate and posterior cruciate 
ligaments exhibited moderate instability.  The report also 
noted abnormal medial and lateral meniscus tests with a 
moderate degree of severity.  Under these circumstances, the 
Board finds the veteran's post operative medial meniscus tear 
is most appropriately rated under Diagnostic Code 5257, used 
in rating lateral instability.

The Board notes that a higher rating is not warranted under 
Diagnostic Code 5257 as the veteran's left knee disorder is 
not shown to be manifested by a severe recurrent subluxation 
or lateral instability.  The February 2005, a VA examination 
for joint revealed no instability in the left knee on 
examination.  Moreover, a treatment report, dated in August 
2005, noted that the veteran exhibited stable collateral 
ligaments to varus and valgus stressing.  The August 2008 
examination revealed moderate instability.

The Board further notes that entitlement to a higher rating 
under an alternative code is not shown.  Specifically, this 
condition is not shown to be ankylosed, nor is this condition 
manifested by impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262 (2008).

As degenerative joint disease has been shown by x-ray 
evidence, consideration of a separate rating for instability 
and arthritis in the left knee, to include the consideration 
of additional functional loss is warranted.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) 
(if a veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion); see also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
5 degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

A review of the ranges of motion exhibited by the veteran's 
left knee during the course of this appeal failed to reveal a 
compensable evaluation for limitation of motion, even with 
full consideration of the functional limitation shown by the 
left knee disorder.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2008); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Specifically, the QTC examination, 
performed in August 2008, reported the range of motion in the 
left knee from 0 degrees extension to 120 degrees of flexion.  
The VA examination performed in February 2005, listed the 
range of motion of the left knee from 0 degrees extension to 
100 degrees of flexion.  Similar ranges of motion are also 
noted in the veteran's treatment reports.  Thus, even with 
full consideration of the functional loss exhibited by the 
veteran's left knee, a compensable evaluation for limitation 
of motion under Diagnostic Codes 5260, 5261 is not warranted 
at any time during the period pertinent to this appeal.  Id.; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Nevertheless, given the x-ray evidence of degenerative 
arthritis and limitation of motion with pain on motion, these 
findings warrant a separate 10 percent disability rating for 
degenerative changes of the left knee disorder.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. 
Reg. 56704 (1998).  

Limitation of flexion and limitation of extension of the same 
leg can be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, this does not 
apply to the veteran's case, as a compensable rating under 
either Diagnostic Code 5260 or 5261 based on limitation of 
motion criteria has not been demonstrated.  Separate ratings 
for noncompensable limitation of flexion and limitation of 
extension due to pain are not permitted, and the 10 percent 
rating for limitation of motion with pain (although 
noncompensable under Diagnostic Codes 5260 and 5261) under 
Diagnostic Code 5003 is appropriate.

The Board has also considered whether the veteran warrants a 
separate disability ratings for left knee surgical scars.  
See generally Jones v. Principi, 18 Vet. App. 248 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
However, none of the surgical scars are not shown to be deep, 
exceed 6 square inches in area, cause limitation of motion, 
nor are they unstable.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7805 (2008).  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 38 
C.F.R. § 4.118.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
schedular evaluations in this case are not inadequate.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  Ratings in excess of 
those assigned are provided for certain manifestations of the 
service-connected left knee but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalizations due to this service-connected disability, 
nor is there marked interference with employment.  While the 
veteran is shown to have required two surgical procedures for 
his left knee condition, in January 2005 and in January 2006, 
this does not rise to the level of frequent hospitalization.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned for 
the veteran's service-connected left knee at any time during 
the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased disability rating in excess of 20 percent for 
post-operative left knee lateral meniscus tear, with 
instability, is denied.

A separate evaluation of 10 percent for degenerative changes 
of the left knee is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


